SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas August production Rio de Janeiro, September 12, 2016 – Petróleo Brasileiro S.A. – Petrobras announces that in August its daily oil and natural gas production totaled 2.84 million barrels of oil equivalent (boed), 2.72 million of which produced in Brazil and 0.12 million boed produced abroad. Brazil registered record oil and gas monthly production in August, accompanied by record daily average oil production of 2.22 barrels (bpd). In addition, on August 19 Petrobras reached the new daily volume milestone of 2.33 million bpd, overcoming the previous daily record set on December 22, 2014, of 2.30 million bpd. The sale of assets in Argentina impacted international production, with the Company’s total production declining by 1.4%. International oil production contributed with 68,000 bpd to the Company’s average monthly production of 2.29 million bpd. Pre-salt production increases 4% and reaches new record levels Oil and natural gas production operated by Petrobras (own and partners’ share) in pre-salt fields grew by 4% in August, reaching the new monthly record of 1.36 million boed. This result was mainly influenced by the connection of new wells and the increased production in wells already connected to FPSOs Cidade Maricá and Cidade de Saquarema, both installed in the Lula field, in the pre-salt area of the Santos Basin. In August, oil production operated by Petrobras (own and partners’ share), in the pre-salt averaged 1.10million bpd, also a monthly record. In addition, on August 28 daily oil production in that province reached record 1.22 million barrels. Brazil’s natural gas production reaches new record Brazil’s daily natural gas production, excluding liquefied volume, totaled 79.5 million m³, 0.1% up on the previous month (79.4 million m³/day), reaching a new monthly record. International natural gas production averaged 9.6 million m³, 40% less than the 16 million m³ produced in the previous month, due to the divestment of assets in Argentina. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 12, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
